TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2017



                                    NO. 03-17-00003-CV


                   Alice Lawson and Jeanie Dell Collins Carr, Appellants

                                               v.

                  Ernest Boyd Collins and Ella Elizabeth Collins, Appellees




           APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE JUSTICES FIELD AND BOURLAND
                  AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the probate court’s “Order Confirming Arbitration Award and Denying

Sanctions” signed on December 17, 2016 and the probate court’s “Order Granting Applicant’s

No Evidence Motion for Summary Judgment” signed on November 3, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

orders. Therefore, the Court affirms the probate court’s order confirming the arbitration award

and ordering it enforced in accordance with its terms, and the Court also affirms the probate

court’s summary judgment order. Appellants shall pay all costs relating to this appeal, both in

this Court and the court below.